Citation Nr: 0901477	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-34 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for panic disorder.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which service connection for a panic 
disorder and major depressive disorder, both claimed as 
secondary to joint disorders, was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran did not request a hearing before the Board in his 
October 2006 substantive appeal.  

In April 2007, he requested through his representative to 
withdraw his request for a hearing before the DRO and to have 
a hearing before the Board instead.  A DRO hearing was 
scheduled for September 2007 and notice was sent to the 
veteran in August 2007.  The same month, the veteran and his 
representative requested that the DRO hearing be canceled, 
stating that the veteran was in line for a hearing before a 
member of the Board appearing at the RO.

In September 2007, a report of contact shows the veteran 
requested to reschedule his DRO hearing.  Nothing is recorded 
concerning the request for the Board hearing.

A May 2008 report of DRO conference notes that the veteran 
withdrew his request for a formal hearing in lieu of an 
informal hearing before the DRO.  A statement to this effect 
in writing from the veteran accompanies the report.  Nothing 
was mentioned with regard to the veteran's request to testify 
before a member of the Board.

In October 2008, the RO issued a deferred rating decision in 
which it requested that the veteran's representative clarify 
whether the veteran still wished to testify before a member 
of the Board appearing at the RO.  The deferred rating 
decision noted that the last communication from the veteran 
about this indicated that he wanted a DRO hearing before he 
was put on the Board's Travel Board docket.  An informal DRO 
conference was held in May 2008.

The representative responded in November 2008 that he was 
unable to reach the veteran.

The veteran may have hearings both before the RO and the 
Board.  The record does not show that the veteran's request 
to testify before a member of the Board appearing at the RO 
has been withdrawn.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board either in person 
or by video teleconference to be held at 
the Portland, Oregon RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




